Citation Nr: 0941719	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-08 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chest bruise.

2.  Entitlement to service connection for residuals of a 
right below the knee amputation, including as due to a blood 
disorder.

3.  Entitlement to service connection for peripheral vascular 
disease with chronic deep vein thrombosis of the left lower 
extremity, including as due to a blood disorder.   

4.  Entitlement to service connection for residuals of a left 
foot sprain.


REPRESENTATION

Appellant represented by:	The American Legion




 WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  This decision was 
issued to the Veteran and his service representative in 
December 2005.  A Travel Board hearing was held before the 
undersigned at the RO in August 2009.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not experience any current disability 
due to a chest bruise or residuals of a left foot sprain 
which could be attributed to active service.

3.  The Veteran's residuals of a right below the knee 
amputation first were manifested decades after service 
separation and are not related to active service; they were 
not caused or aggravated by service-connected disability.

4.  The Veteran's peripheral vascular disease with chronic 
deep vein thrombosis of the left lower extremity first was 
manifested decades after service separation and is not 
related to active service; it was not caused or aggravated by 
service-connected disability.


CONCLUSIONS OF LAW

1.  A chest bruise was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Residuals of a right below the knee amputation were 
not incurred in active service nor were they caused by 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2009).   

3.  Peripheral vascular disease with chronic deep vein 
thrombosis of the left lower extremity was not incurred in 
active service nor was it caused by service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2009).

4.  Residuals of a left foot sprain were not incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in April, June, and August 2005, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit medical evidence relating his claimed disabilities 
to active service.  The Veteran also was informed of when and 
where to send the evidence.  All of this notice was provided 
prior to the initial adjudication of the Veteran's claims in 
October 2005.  The claims subsequently were readjudicated in 
a February 2007 statement of the case, following the 
provision of notice.

The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that the Federal Circuit also had held 
previously that any error in VCAA notice should be presumed 
prejudicial and VA must bear the burden of proving that such 
an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Supreme Court recently reversed the Federal 
Circuit's decision in Sanders, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2) which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court essentially held in Sanders that-except in 
cases where VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the 
claim-(1) the burden of proving harmful error must rest with 
the party raising the issue; (2) the Federal Circuit's 
presumption of prejudicial error in Sanders imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process; and (3) determinations on the issue 
of harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because all of the appellant's claims are being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot.  See Dingess, 19 Vet. 
App. at 473.  And any defect in the notice provided to the 
Veteran and his representative has not affected the fairness 
of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file.  

The Veteran has contended that he was treated for his claimed 
disabilities by Michael Dickenson, M.D., in 1982.  In 
response to a request from the RO for the Veteran's medical 
records, this physician's office notified VA in August 2005 
that it had no records for the Veteran because he was not 
Dr. Dickenson's patient.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
has been provided with VA examinations which address the 
current nature and etiology of his current residuals of a 
right below the knee amputation and peripheral vascular 
disease with chronic deep vein thrombosis of the left lower 
extremity.  With respect to the Veteran's claimed chest 
bruise and residuals of a left foot sprain, as will be 
explained below, the Veteran does not experience any current 
disability due to either of these claimed disabilities.  As 
such, an examination is not required.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

II.  Service Connection

The Veteran contends that a congenital blood disorder, which 
existed prior to service, exacerbated an in-service chest 
bruise.  He also contends that his residuals of a right below 
the knee amputation and peripheral vascular disease with 
chronic deep vein thrombosis of the left lower extremity 
resulted from his congenital blood disorder.  The Veteran 
contends further that he incurred residuals of a left foot 
sprain during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects are not considered 
diseases or injuries for VA compensation purposes.  See 38 
C.F.R. § 3.303(c), 4.9.  However, if the congenital or 
development defect was subject to superimposed injury or 
disease, the resultant disability might be service-connected. 
VAOPGCPREC 82-90 (July 18, 1990).  A congenital disease (as 
opposed to a defect) can be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition. Id.

The term "disease" is broadly defined as any deviation from 
or interruption of the normal structure or function of any 
part, organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  On the 
other hand, the term "defects" would be definable as 
structural or inherent abnormalities or conditions that are 
more or less stationary in nature.  Id.

Service connection also may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Effective October 10, 2006, more stringent standards were 
implemented regarding the criteria for establishing secondary 
service based on aggravation.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b) (2009).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that he was not 
treated for residuals of a left foot sprain, residuals of a 
right below the knee amputation, or for peripheral vascular 
disease with chronic deep vein thrombosis of the left lower 
extremity during active service.  At a pre-induction physical 
examination in January 1970, clinical evaluation was normal.  
At his enlistment physical examination in February 1971, 
clinical evaluation was normal except for a scar over the 
right eye.  

In November 1971, the Veteran complained of being hit on the 
right side of the chest by a block of wood he was sawing.  
Physical examination showed a mild abrasion, tenderness that 
was not well-localized, and no obvious deformity or 
crepitance of the ribs.  The impression was bruise.  

At his separation physical examination in October 1972, 
clinical evaluation was normal.  The Veteran stated that he 
was in good health.  He denied all relevant medical history.

The post-service medical evidence shows that the Veteran was 
hospitalized at a private facility in October 1982 after it 
was discovered that he had markedly diminished pulses and 
trouble with his legs in the prior year.  The Veteran 
reported incurring a left ankle sprain "many many years ago 
in the Navy which required casting and some physical 
rehabilitation."  The Veteran also reported that "his real 
symptoms began with the onset of his jogging especially this 
past year."  The Veteran stated that he recently began 
experiencing left foot numbness and tingling exacerbated with 
running.  He was admitted for angiography.  The Veteran 
denied experiencing any serious childhood diseases.  

Physical examination on admission in October 1982 showed 
dependent rubor and decreased capillary refill to the left 
lower extremity, a slight temperature variation in the distal 
foot, no edema or other symptoms suggestive of reflex 
sympathetic dystrophy, no ischemic lesions, and no frank 
cyanosis.  The Veteran's neurologic system was grossly 
intact.  There was a slightly weaker femoral pulse on the 
left side, 1+ popliteal pulse, and no distal pulses.  There 
was no peripheral aneurysm.  The impression was arterial 
insufficiency of the lower extremities with multiple missing 
pulses, left greater than right.  The final discharge 
diagnoses were questionable iliac lesions bilaterally with 
embolic phenomenon of both legs.

On private outpatient treatment in June 1983, it was noted 
that the Veteran had experienced left greater saphenous 
phlebitis for one week.  It also was noted that he had an 
interesting history of atherosclerotic disease and no pedal 
pulses in the left foot.  His phlebitis was resolved later in 
June 1983.  He was advised to resume normal activities in 
July 1983.

The Veteran was hospitalized at a private facility in January 
and February 1984 for a right below the knee amputation.  At 
that time, it was noted that a chest x-ray was normal.

The Veteran was hospitalized at a private facility in 
November 1984 for treatment of an ischemic left foot.  His 
history included severe atherosclerotic peripheral vascular 
disease.  It was noted that, although the Veteran initially 
had been treated surgically in January 1984 for distal 
disease in his billiac arteries with an aorto bifemoral 
bypass graft, his post-operative course had been complicated 
by distal thrombosis which led to a right below the knee 
amputation.  The night before his hospitalization, the 
Veteran experienced increasing pain and numbness in the left 
foot and was admitted to the emergency room with a "cool 
bluish foot."  The private examiner concluded that the 
Veteran had experienced an episode of severe ischemia, 
possible distal thrombosis, and admitted him to the hospital 
for an arteriogram.  

Physical examination on admission in November 1984 showed 
complaints of left foot pain "which is less than it was 
several hours ago," 2+/3 pulses down to the groin, a trace 
left popliteal pulse, no pulses below the popliteal pulse on 
the left, and a right below the knee amputation.  The 
Veteran's left foot was cool and cyanotic up to the ankle.  
There was warmth in the calf up to the ankle.  The Veteran's 
chest x-ray was normal.  The impressions included probable 
distal arterial thrombosis of the left lower extremity and 
severe atherosclerotic peripheral vascular disease which was 
rapidly progressive.  It was noted that the treatment plan 
was admission for left femoral arteriogram for consideration 
for possible bypass for limb salvage.  After undergoing a 
left common iliac to left common femoral bypass graft, the 
discharge diagnoses included severe atherosclerotic 
peripheral vascular disease with an ischemic foot.

A private arterial Doppler scan in May 2001 showed toes 
pressures on the left consistent with significant foot 
ischemia.  

On private outpatient treatment later in May 2001, the 
Veteran complained of worsening difficulties with ambulation 
in the left lower extremity.  He denied any rest pain and 
reported that he was unable to move around as much as he 
could in the past and limited the amount of work he needed to 
do.  His history included severe peripheral vascular disease 
and a right below the knee amputation after a failed femoral-
distal bypass.  It also was noted that the Veteran had 
experienced ischemic changes of the left lower extremity 
since his right below the knee amputation.  The Veteran also 
reported experiencing multiple ulcers of the left lower 
extremity that lasted "for many months, then slowly resolve, 
only to recur."  Objective examination showed a cool leg 
with pink skin and slow capillary refill.  The impressions 
included ischemic left lower extremity with worsening 
symptoms.

In a May 2001 letter, E. Gary McDougal, M.D., F.A.C.S., 
stated that he had been following the Veteran for a vascular 
obstruction since December 1983.  Dr. McDougal stated that 
the Veteran had undergone several vascular reconstructions.  
He also stated that the Veteran had a right below the knee 
amputation with prosthesis and had "functioned well since 
the early 1980's."  Dr. McDougal stated further that the 
Veteran also had experienced an ischemic left lower extremity 
"since that time, but has been able to work."  Dr. McDougal 
indicated that the Veteran had ambulated "fairly well" 
during this time as well although he now reported 
experiencing marked limitations in his activities due to an 
inability to walk due to left lower extremity discomfort.  
Dr. McDougal concluded that the Veteran continued to have 
minimal blood flow to the left foot "at levels consistent 
with tissue loss."

The Veteran was hospitalized for three days in July 2003 at a 
private facility for treatment of acute pain of the left 
lower extremity.  The discharge diagnoses included acute 
ischemic left lower extremity, resolved, and previous right 
below the knee amputation

The Veteran was hospitalized in August 2003 at a private 
facility for treatment of an ischemic left foot with rest 
pain.  On admission, it was noted that the Veteran had "a 
complicated vascular history dating back to his early 30's."  
His history also included a right below the knee amputation 
(erroneously referred to as an above-the-knee amputation).  
It also was noted that he had "develop[ed] some evidence for 
ischemic disease in his left lower extremity with 
ulcerations."  He was admitted for a unilateral left aorto 
or iliac to the profunda femoris artery bypass graft for limb 
salvage.  

Physical examination on admission in August 2003 showed 
complaints of left foot pain, no palpable pulses in either 
lower extremity, and a right below the knee amputation 
without any ischemic change.  There was a slightly tender 
forefoot on the left foot but no ulcerations.  There was 
dependent rubor with pallor and discomfort on elevation.  The 
Veteran has grossly normal sensory and motor function.  The 
impressions on admission included ischemic left lower 
extremity in a complex vascular surgical history dating back 
to the early 1980's.  The pre-operative diagnoses were 
multiple previous vascular surgeries including previously 
placed and now thrombosed aortobifemoral bypass grafts and an 
ischemic left foot.  The post-operative diagnoses were 
multiple previous vascular surgeries including previously 
placed and now thrombosed aortobifemoral bypass grafts, an 
ischemic left foot, and left deep vein thrombosis.

Following private outpatient treatment later in August 2003, 
the assessment included deep vein thrombosis/thrombectomy.

In an April 2005 statement, the Veteran reported that he had 
begun experiencing left foot problems in 1980, including 
numbness and tingling, when he tried getting back in to 
shape.  The Veteran also contended that "the blow to my 
stomach and lower chest" during active service "created 
many of the problems I have today."  He contended further 
that he was "not sure of" the relationship between his 
residuals of a left foot sprain and active service.

On VA outpatient treatment in December 2006, the Veteran 
complained of shortness of breath.  He reported that he had 
been hit in the abdomen with "a large object" during active 
service.  The Veteran also reported that, after this injury, 
"he could never run well."  The Veteran reported further 
that he experienced contusions and dyspnea from this in-
service accident.  The VA examiner stated, "Anything is 
possible [and] he may have residual problems from this 
accident."  The assessment included peripheral vascular 
disease.

In a December 2006 letter, Dr. McDougal stated that he had 
been treating the Veteran since 1984 when he underwent an 
aortobifemoral bypass graft for aortoiliac artery occlusive 
disease.  Dr. McDougal noted that the Veteran subsequently 
had a right below the knee amputation and experienced chronic 
ischemic changes in the left lower extremity.  The Veteran 
had reported to Dr. McDougal that, during active service in 
November 1971, he was hit by "a large chunk" of wood in the 
abdomen.  The Veteran also had reported that he had been 
"knocked backwards onto the ground" at the time of his in-
service injury.  The Veteran reported further to Dr. McDougal 
that, after this injury, "he found it hard to run any 
distance at all."  Dr. McDougal opined that, as the 
Veteran's vascular surgeon, it seemed as likely as not that 
the 1971 incident was the reason that the Veteran developed 
arterial occlusive disease.  

In a December 2006 letter, Ray H. Reaves, D.C., stated that 
he had known the Veteran personally since 1991.  The Veteran 
had reported to Dr. Reaves the circumstances surrounding his 
reported in-service injury when a block of wood struck him in 
the mid-torso area and knocked him back approximately 
20 feet.  The Veteran reported that, after this in-service 
accident, he had experienced problems with running and drills 
until his service separation in November 1972.  He also 
reported to Dr. Reaves that he had experienced symptoms for 
years before seeing a physician and ultimately undergoing a 
right below the knee amputation "due to clots."  Dr. Reaves 
also noted that the Veteran had experienced "30+" ulcers on 
his left foot "all associated with the same etiology."  
Dr. Reaves stated that the Veteran "always reminded me of 
the injury that he sustained that day in 1971 and he innately 
knew that it was the start of all his progressive problems."  
Dr. Reaves opined that it was more likely than not that the 
Veteran's in-service injury caused his right below the knee 
amputation and peripheral vascular disease of the left lower 
extremity.

In a January 2007 letter, a VA examiner stated that she had 
seen the Veteran on two occasions in July and December 2006.  
The Veteran had reported that his injuries and illness dated 
back to November 1971 when he was hit by a piece of wood in 
the mid-torso area and was knocked back 20 feet.  After this 
injury, the Veteran stated that he experienced extreme pain 
and trouble breathing.  Although she only had seen the 
Veteran twice, this VA examiner opined that the Veteran's 
right below the knee amputation could be related to his 
reported in-service trauma.  This VA examiner also opined 
that she did not know "the definite answer to the origin of 
these maladies."

On VA amputation residuals examination in February 2007, the 
Veteran complained of intermittent problems with his right 
below the knee amputation, including some skin breakdown over 
the stump and pressure sores which healed promptly.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records and post-service VA and private 
medical records.  The Veteran's history included multiple 
hospitalizations for vascular insufficiency of the right 
lower extremity and multiple surgical procedures to re-
vascularize the legs, including a right below the knee 
amputation.  It was noted that the Veteran "ascribes all 
problems to being hit in the chest by a block of wood while 
in service."  

Physical examination in February 2007 showed a right below 
the knee amputation, no evidence of limited motion or 
instability in the joint proximal to the amputation site, no 
other bone abnormality, no abnormalities or complications at 
the amputation site.  There also was no limitation of motion 
on repetitive testing of the right knee.  There was no right 
knee joint instability, tenderness, swelling, crepitation, or 
other abnormalities.  It was noted that the surgical wound 
was well-healed.  The VA examiner opined that the Veteran's 
right below the knee amputation was not caused by or the 
result of being hit in the right side of the chest by a block 
of wood during active service.  The VA examiner noted that 
the Veteran had been diagnosed as having a circulating lupus 
anti-coagulant, which was a blood disorder resulting in the 
formation of arterial blood clots, and arterial occlusive 
disease.  This examiner stated that the Veteran's arterial 
occlusive disease and embolic disease resulted in arterial 
insufficiency of the right leg below the knee and could not 
be related in any way to the in-service trauma.  The 
diagnoses were amputation of the right lower extremity and 
vascular insufficiency.

On VA arteries and veins examination in February 2007, the 
Veteran complained of deep vein thrombosis of the left leg.  
The VA examiner reviewed the Veteran's claims file, including 
his service treatment records and post-service VA and private 
medical records.  The Veteran's history included at least 
four operations to re-vascularize and de-clot the left leg, 
multiple ulcers in the past, mild persistent edema, 
persistent skin discoloration, intermittent pain, including 
at rest, and aching and fatigue.  Physical examination showed 
arteriosclerosis obliterans of the left lower extremity, 
redness of the left lower extremity, no hair and dystrophic 
nails of the left lower extremity, and evidence of multiple 
healed ulcer and hyperpigmentation.  No pulses were present.  
Stasis pigmentation was present and visible or palpable 
varicose veins were present below the knee.  The VA examiner 
opined that the Veteran's deep vein thrombosis of the left 
lower extremity was not caused by or a result of his alleged 
in-service trauma.  This examiner stated that the Veteran's 
deep vein thrombosis was a direct result of his blood 
clotting disorder.  The VA examiner also opined that the 
Veteran's embolic and arterial occlusive disease of the left 
lower extremity was not caused by or a result of his in-
service trauma.  This examiner noted again that the Veteran 
had been diagnosed as having a circulating lupus anti-
coagulant, which was a blood disorder resulting in the 
formation of arterial blood clots, and arterial occlusive 
disease.  This examiner stated that the Veteran's arterial 
occlusive disease and embolic disease resulted in his 
arterial occlusive disease and embolic disease of the left 
lower extremity.  The diagnoses were aorto-occlusive disease 
and deep vein thrombosis of the left lower extremity.  

In an undated letter submitted at the Veteran's August 2009 
Travel Board hearing, a VA physician stated that the Veteran 
had an inherited protein S deficiency as well as the lupus 
anti-coagulant.  This VA physician stated that the Veteran's 
reported difficulty with running and shortness of breath 
during active service were more likely than not due to 
vascular disease which was missed by the in-service 
physicians.  This VA physician also stated that the Veteran's 
condition later led to vascular surgical amputation.

The Veteran testified at his August 2009 Travel Board hearing 
that he had inherited a protein S deficient with a 
circulating lupus anti-coagulant, which he identified as a 
blood disorder.  The Veteran testified that this inherited 
blood disorder aggravated his in-service chest bruise, 
although he did not report this blood disorder to any of his 
in-service physicians.  The Veteran also testified about the 
circumstances of his in-service accident when he struck by a 
piece of wood in the mid-torso.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a chest 
bruise.  The Veteran has contended that he was seriously 
injured when a piece of wood struck his mid-chest during 
active service and resulted in shortness of breath.  He also 
has contended that his in-service chest bruise was aggravated 
by a pre-service congenital blood disorder.  The Veteran has 
admitted, however, that he never reported the existence of 
his pre-service blood disorder to any of his in-service 
physicians.  The Board observes that service connection is 
prohibited for congenital defects or diseases.  See 38 C.F.R. 
§ 4.9 (2009).  The medical evidence also shows that the chest 
injury in service did not result in any additional 
disability.  See VAOPGCPREC 82-90.  Despite the Veteran's 
repeated assertions to the contrary, his service treatment 
records show only that he complained of being hit on the 
right side of the chest by a block of wood he was sawing in 
November 1971.  Physical examination showed a mild abrasion, 
tenderness that was not well-localized, and no obvious 
deformity or crepitance of the ribs.  The impression was 
bruise.  The Veteran's service treatment records are silent 
for any residuals from this in-service injury, including 
shortness of breath.  There is no indication in the Veteran's 
post-service VA or private treatment records that he has been 
treated for a chest bruise since his service separation in 
November 1972.  The Veteran also specifically denied 
experiencing any serious childhood diseases when he was 
hospitalized in October 1982.  The Board notes that the 
Veteran's post-service medical records also show that his 
chest x-ray has been normal repeatedly.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current disability 
due to a chest bruise which could be attributed to active 
service, the Board finds that service connection for a chest 
bruise is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
residuals of a right below the knee amputation.  The Veteran 
has contended that his in-service chest bruise led to post-
service vascular complications which resulted in a right 
below the knee amputation.  The Veteran's service treatment 
records do not show that he was treated for a right below the 
knee amputation or any residuals.  The post-service medical 
evidence shows that the Veteran had a right below the knee 
amputation in early 1984, or almost 12 years after his 
service separation in November 1972, following several failed 
arterial bypass grafts and a complicated post-service 
vascular history.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence also shows that, although 
the Veteran has a right below the knee amputation, it is not 
related to active service or any incident of such service, to 
include his in-service chest bruise.  Dr. McDougal stated in 
May 2001 that, although the Veteran had a right below the 
knee amputation, he had "functioned well since the early 
1980's."  Dr. McDougal also stated in May 2001 that the 
Veteran had ambulated "fairly well" during this time.  
After reviewing the Veteran's claims file, including his 
service treatment records and post-service VA and private 
treatment records, and physically examining him in February 
2007, a VA examiner opined that the Veteran's right below the 
knee amputation was not caused by or the result of the in-
service chest injury.  This VA examiner noted that the 
Veteran had been diagnosed as having a circulating lupus 
anti-coagulant, which was a blood disorder resulting in the 
formation of arterial blood clots, and arterial occlusive 
disease.  This VA examiner stated that the Veteran's arterial 
occlusive disease and embolic disease resulted in arterial 
insufficiency of the right leg below the knee and could not 
be related in any way to the in-service chest injury.  

The Court has held that the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court also has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, 
a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  

The Board notes that there are several medical opinions in 
the claims file which attempt to relate the Veteran's right 
below the knee amputation to active service based solely on 
the Veteran's reported in-service history of experiencing 
shortness of breath following a chest bruise.  The Board 
observes that the Veteran himself reported in April 2005 that 
he did not begin having problems until 1980, or approximately 
8 years after his service separation, when he began trying to 
get himself in shape.  Dr. McDougal noted in December 2006, 
however, that the Veteran had reported to him that, after his 
in-service chest bruise, "he found it hard to run any 
distance at all."  Dr. McDougal opined that, as the 
Veteran's vascular surgeon, it seemed as likely as not that 
the 1971 incident was the reason that the Veteran developed 
arterial occlusive disease.  The Veteran also reported to 
Dr. Reaves in December 2006 that, after he had incurred a 
chest bruise in November 1971 during active service, he had 
experienced problems with running and drills until his 
service separation approximately one year later.  Dr. Reaves 
opined that it was more likely than not that the Veteran's 
in-service injury caused his right below the knee amputation.  
A VA examiner also stated in January 2007 that the Veteran 
had reported to her that, after his in-service chest bruise, 
he had experienced difficulty breathing.  Although she 
admitted that she only had seen the Veteran twice, this VA 
examiner opined that the Veteran's right below the knee 
amputation could be related to his reported in-service 
trauma.  This VA examiner also opined that she did not know 
"the definite answer to the origin of these maladies."  
This undercuts the probative value of the VA examiner's 
January 2007 opinion.  Finally, in an undated letter 
submitted at the Veteran's August 2009 Travel Board hearing, 
a second VA physician stated that the Veteran's reported 
difficulty with running and shortness of breath during active 
service later led to vascular surgical amputation.  

As noted elsewhere, there is no support in either the 
Veteran's service treatment records or service personnel 
records for his assertion that he experienced any shortness 
of breath following his in-service chest bruise or that he 
had any difficulty running or doing drills between this 
injury in November 1971 and his service separation in 
November 1972.  Accordingly, and because the Veteran has not 
reported his in-service medical history consistently to his 
post-service treating physicians, to the extent that medical 
opinions in the Veteran's claims file are based on his 
inaccurately reported in-service history, the Board finds 
that such medical evidence is not probative on the issue of 
whether the Veteran's current right below the knee amputation 
is related to active service.  In summary, the competent 
medical evidence shows that the Veteran's current right below 
the knee amputation is not related to active service or any 
incident of such service.

The Board further finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for peripheral vascular disease with chronic deep vein 
thrombosis of the left lower extremity.  The Veteran has 
contended that a pre-service congenital blood disorder was 
aggravated by an in-service chest bruise and led to his post-
service vascular problems of the left lower extremity.  As 
noted above, the Veteran did not report his congenital blood 
disorder to any of his in-service physicians and service 
connection is prohibited for congenital disorders.  See 
38 C.F.R. § 4.9.  There also was no additional disability 
shown as a result the chest injury in service.  See 
VAOPGCPREC 82-90.  The Veteran's service treatment records do 
not show that he was treated for any vascular problems of the 
left lower extremity during active service.  The Veteran also 
specifically denied experiencing any serious childhood 
diseases when he was hospitalized in October 1982.  The 
Veteran instead admitted in April 2005 that his left lower 
extremity problems began in 1980, or approximately 8 years 
after his service separation.  It appears that the Veteran 
first was diagnosed as having an ischemic left foot when 
hospitalized in November 1984, or 12 years after his service 
separation in November 1972.  See Maxson, 230 F.3d at 1333.

The remaining post-service medical evidence shows that, 
although the Veteran has been treated for multiple vascular 
problems of the left lower extremity, including peripheral 
vascular disease and deep vein thrombosis, since November 
1984, his left lower extremity problems are not related to 
active service.  In May 2001, it was noted that the Veteran 
began experiencing left lower extremity problems after his 
post-service right below the knee amputation.  After 
reviewing the claims file and physically examining the 
Veteran, the VA examiner opined in February 2007 that the 
Veteran's deep vein thrombosis of the left lower extremity 
was not caused by or a result of his alleged in-service 
trauma.  This examiner stated that the Veteran's deep vein 
thrombosis was a direct result of his blood clotting 
disorder.  The VA examiner also opined that the Veteran's 
embolic and arterial occlusive disease of the left lower 
extremity was not caused by or a result of his in-service 
trauma.  This examiner noted again that the Veteran had been 
diagnosed as having a circulating lupus anti-coagulant, which 
was a blood disorder resulting in the formation of arterial 
blood clots, and arterial occlusive disease.  This examiner 
stated that the Veteran's arterial occlusive disease and 
embolic disease resulted in his arterial occlusive disease 
and embolic disease of the left lower extremity.  

The Board notes that, in December 2006, Dr. Reaves attempted 
to link the Veteran's peripheral vascular disease to active 
service based on his in-service chest bruise.  Dr. Reaves 
noted that the Veteran had experienced "30+" ulcers on his 
left foot "all associated with the same etiology."  
Dr. Reaves stated that the Veteran "always reminded me of 
the injury that he sustained that day in 1971 and he innately 
knew that it was the start of all his progressive problems."  
Dr. Reaves opined that it was more likely than not that the 
Veteran's in-service injury caused his peripheral vascular 
disease of the left lower extremity.  There is no support in 
the claims file for the Veteran's assertion to Dr. Reaves 
that his post-service left lower extremity ulcerations were 
due to his in-service chest bruise.  In an undated opinion 
submitted in August 2009, a VA examiner also stated that the 
Veteran's reported difficulty with running and shortness of 
breath during active service were more likely than not due to 
vascular disease which was missed by the in-service 
physicians.  As noted above, there is no support for the 
Veteran's assertion of difficulty with running and shortness 
of breath during active service.  Neither Dr. Reaves' 
December 2006 opinion nor the undated opinion from a VA 
examiner submitted in August 2009 constitutes competent 
medical evidence in support of the Veteran's service 
connection claim for peripheral vascular disease with chronic 
deep vein thrombosis of the left lower extremity.

The Board finally finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for residuals of a left foot sprain.  Despite the Veteran's 
assertions to the contrary, his service treatment records do 
not show that he was treated for residuals of a left foot 
sprain at any time during active service.  The post-service 
medical evidence also does not show that the Veteran has been 
treated for residuals of a left foot sprain at any time since 
his separation from active service.  In fact, the only 
notation of a left foot sprain in the claims file is in 
October 1982 when the Veteran reported incurring a left ankle 
sprain "many many years ago in the Navy which required 
casting and some physical rehabilitation."  (The Board 
observes parenthetically that the Veteran's DD Form 214 shows 
that he served in the Army and not the Navy.)  The Veteran 
also submitted testimony at the hearing regarding his left 
foot sprain.  As noted above, a service connection claim must 
be accompanied by evidence which establishes that the 
claimant currently has a disability.  See Rabideau, 2 Vet. 
App. at 144, and Brammer, 3 Vet. App. at 225.  Service 
connection is not warranted in the absence of proof of 
current disability.  Absent evidence of current disability 
due to residuals of a left foot sprain which could be 
attributed to active service, the Board finds that service 
connection for residuals of a left foot sprain is not 
warranted.

Additional evidence in support of the Veteran's service 
connection claims is his own lay assertions and August 2009 
Travel Board hearing testimony.  As a lay person, however, 
the Veteran is not competent to opine on medical matters such 
as the etiology of medical disorders.  The record does not 
show, nor does the Veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  Accordingly, the 
Veteran's lay statements are entitled to no probative value.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a chest bruise is 
denied.

Entitlement to service connection for residuals of a right 
below the knee amputation, including as due to a blood 
disorder, is denied.

Entitlement to service connection for peripheral vascular 
disease with chronic deep vein thrombosis of the left lower 
extremity, including as due to a blood disorder, is denied.   

Entitlement to service connection for residuals of a left 
foot sprain is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


